Citation Nr: 1420667	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  

In June 2005, the Veteran and his wife testified at a hearing before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.

A Board decision in April 2009 denied service connection for asthma.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In November 2013, the case was remanded to obtain the Veteran's Social Security Administration (SSA) records, VA treatment records, and to obtain an addendum opinion from a February 2007 VA examiner.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Asthma was not present during service and currently diagnosed asthma did not develop as a result of any incident during service.



CONCLUSION OF LAW

Asthma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2004 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, SSA records, and also secured an examination in furtherance of the claim.  The Veteran's service treatment records (STRs) are not of record as they are believed to have been destroyed in 1973 fire at the National Personnel Records Center (NPRC).  A November 2004 memorandum set forth the RO's efforts to obtain those records and shows that they were unavailable.  In a December 2004 letter, the Veteran was notified that his STRs were not available and that he should submit any records he had in his possession; a response dated that same month shows that the Veteran did not have any of his STRs.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

A pertinent VA examination was obtained in February 2007 with a January 2014 addendum.  38 C.F.R. § 3.159(c)(4).  The VA examination and opinion obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As noted above, the Veteran's STRs are not of record.  A single page from his personnel records shows that in July 1959, he was found physically qualified for discharge.  It also indicates that if the Veteran reenlisted within 90 days, he would not need re-examination.  He was assigned scores of "1" for each aspect of his PUHLES profile.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  This page is the only personnel record to have been obtained.

According to post-service medical records, in a March 1995 record, the Veteran denied any history of asthma.  At that time, he mentioned having pneumonia in service.  The Veteran reported that he had not been a smoker for ten years.  He also reported not seeing a doctor in the last eight to ten years.  The first evidence of a diagnosis of asthma was in April 1995.  The first evidence of a diagnosis of chronic obstructive pulmonary disease (COPD) was also in April 1995.  The Veteran's SSA records include a May 2001 reconsideration disability report in which he reported being originally diagnosed with asthma in 1996.  A November 2001 SSA disability report shows that he reported that his asthma first bothered him in 1995 and that he became unable to work at that time.  The SSA decision awarding benefits shows that he received disability for COPD and asthma with a disability onset date of January 1996.  A May 2001 VA treatment record shows that the Veteran reported a history of asthma diagnosed in 1996 or 1997.  A June 2001 treatment record reveals that the Veteran reported a 25 pack year history of smoking and that he quit ten years ago.  None of the Veteran's treatment records contain any opinion relating asthma or COPD to the Veteran's service.  They also do not show that the Veteran reported having ongoing symptoms since service.  

In his March 2004 claim, the Veteran reported being hospitalized for pneumonia in service and that he felt it had something to do with getting asthma.  

At his June 2005 hearing, the Veteran testified having respiratory problems in service.  June 2005 Hearing Transcript (T.) at 3.  The Veteran's wife testified that he has had ongoing respiratory problems.  Id. at 4.  The Veteran and his wife were married in the early 1960s.  Id. at 3.  

In a July 2005 statement, the Veteran's brother confirmed that he was hospitalized for severe pneumonia during service.  In an April 2006 statement, the Veteran reported again being hospitalized in service and that he believed his asthma lay dormant for a while and then started up again.  He also reported that he believed that his asthma began with hay fever in service.  

The Veteran was afforded a VA examination in February 2007.  The Veteran reported being hospitalized for pneumonia in service and that over the years he had a few other respiratory problems.  He reported being diagnosed with asthma in the 1960s.  The Veteran reported that he smoked half a pack daily for eight to ten years starting in 1956 and quitting in 1967.  He was diagnosed with asthma and COPD.  The examiner opined that there was no evidence of asthmatic symptoms prior to 1996-1997 and it was not likely related to symptoms of pneumonia on active duty; and that COPD was not likely related to diagnosis of pneumonia on active duty.  The rationale was that the Veteran had not demonstrated a history of asthmatic symptoms dating to the time of his service.  The first mention in his VA record dated his diagnosis of asthma to the 1996-1997 time period.  According to Medline, asthma was an inflammatory disorder of the airways, which caused attacks of wheezing, shortness of breath, chest tightness, and coughing.  Asthma was caused by inflammation in the airways.  When an asthma attack occurred, the muscles surrounding the airways become tight and the lining of the air passages swell.  That reduced the amount of air that can pass by and can lead to wheezing sounds.  It should also be noted that in sensitive individuals, asthma symptoms could be triggered by breathing in allergy-causing substances (called allergens or triggers).  Triggers include pet dander, dust mites, cockroach allergens, molds, or pollens.  Asthma symptoms could also be triggered by respiratory infections, exercise, cold air, tobacco smoke, and other pollutants, stress, food, or drug allergies.  

The examiner noted that approximately 20.5 million Americans currently have asthma.  The examiner reported that many people with asthma have an individual or family history of allergies such as hay fever (allergic rhinitis) or eczema.  Others have no history of allergies.  The examiner also reported that there was a noted difference in the Veteran's statement concerning smoking history and past documentation concerning smoking history.  

A July 2013 statement from the Veteran's girlfriend when he was in service shows that she reported that he wrote to her in the spring of 1958 and said that he was diagnosed with asthma.  

An addendum VA opinion was obtained in January 2014.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service.  The examiner noted that the Veteran was not diagnosed with asthma until 1996, many years after service.  The examiner reported that records indicated that the Veteran was treated for hay fever symptoms in the 1950s (hay fever was now typically referred to as allergic rhinitis.)  The examiner opined that while individuals with hay fever/allergic rhinitis can have asthma, many do not.  The examiner opined that there was no direct correlation between hay fever/allergic rhinitis and asthma.

Based on a review of the evidence, the Board concludes that service connection for asthma is not warranted.  Although the evidence shows that the Veteran has a current diagnosis with asthma, it does not show that it is related to his military service.

In this case, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that asthma had its onset in service or is related to an event, injury or disease in service.  Although the Veteran's STRs are not of record, the July 1959 personnel record shows that his physical capacity or stamina received a rating of one, the highest level of fitness.  While such profile does not specifically refer to the Veteran's respiratory system, the Board does consider it evidence that the Veteran did not have a disability affecting his physical capacity or stamina at the time of his discharge in July 1959.  Furthermore, as this record also indicates that a new examination would not be needed if the Veteran re-enlisted within 90 days, it suggests that the Veteran did not have any disabilities when he was discharged.  

In concluding that the evidence does not support a finding that asthma had its onset in service, the Board has considered the Veteran's statements, and other lay evidence, indicating continuous respiratory symptoms since service.  

The Board doubts the Veteran's credibility in reporting that the onset of his asthma began in service.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the evidence showing an onset in service is inconsistent with the Veteran's treatment records.  As discussed above, in March 1995, while the Veteran reported having pneumonia in service, he specifically denied any history of asthma.  His SSA records all show that he reported an onset in the 1990s, several decades after discharge from his active duty in 1959.  The Veteran's VA treatment records also show he reported being diagnosed in the 1990s.  There is no mention in any of his treatment records that he believed that his asthma began in service.  He also reported being diagnosed with asthma in the 1960s to the February 2007 VA examiner, which also contradicts his reports in his VA treatment records and his SSA disability records.  The Veteran has not provided any explanation for why his statements in obtaining treatment are inconsistent in his statements in trying to establish service connection.  Although the Veteran did report that he believed that his asthma had been dormant, he did not report such belief to any medical professional in seeking treatment and SSA disability benefits.  In this case, considering that the Veteran's statements in trying to establish service connection contradict his statements in obtaining treatment and SSA benefits, the Board concludes that they lack probative value to prove that his asthma began in service.  

Furthermore, in addition to the Veteran being inconsistent with his reported onset of asthma, the evidence reflects that the Veteran is also inconsistent in reporting other things as well.  For example, in June 2001, the Veteran reported quitting smoking ten years ago; however, he reported quitting in 1967 to the February 2007 VA examiner.  The Veteran's inability to be consistent in not only reporting the onset of his asthma, but also being inconsistent in other areas as well, leads the Board to question his credibility in his self-serving statements made during this appeal in his claim for benefits.  

The Board has also considered the other lay evidence, such as the Veteran's wife's testimony and the statement from his former girlfriend.  Regarding his former girlfriend's statement, as such merely recounts what the Veteran reportedly told her, in light of the Veteran's inconsistencies discussed above, the Board finds that any evidence premised upon the Veteran's own statements lacks probative value.  As for his wife's testimony, no medical professional has provided any opinion indicating that the Veteran has had asthma since service.  In this case, both the February 2007 and January 2014 VA examiners had the benefit of reviewing the Veteran's claims file, which includes the lay evidence showing a report of asthma symptoms since service, yet neither provided any opinion indicating that asthma had its onset in service.  In this case, no medical professional has provided any opinion to support the conclusion that the Veteran has had asthma since service.  

The evidence also fails to show that any current asthma is related to pneumonia and hay fever during service.  The only evidence of record as to such relationships is the negative nexus opinions of the VA examiners in February 2007 and January 2014.  As both opinions include rationales, were formed after reviewing the record containing the Veteran's assertions, and as the February 2007 examiner physically examined the Veteran, the Board accords them great probative value.  There is no medical evidence of record to support the conclusion that the Veteran's asthma is related to any pneumonia and hay fever that he had in service.  Although the Veteran reported in-service pneumonia in March 1995, such records as discussed above contain no nexus evidence relating asthma to the Veteran's military service.  

Additionally, to the extent that the Veteran's records also show a diagnosis of COPD, the evidence fails to show a relationship between such disability and his military service.  The February 2007 examiner provided a negative nexus opinion and none of the Veteran's treatment records contain any opinion relating COPD to the Veteran's military service.  The Veteran's statements throughout this appeal have not indicated any belief that his COPD is related to his military service.  

The claims folder contains no competent and probative evidence of being associated with the Veteran's active duty.  Without competent and probative evidence of an association between asthma and his active duty, service connection for asthma is not warranted.  The Board has considered its heightened duty in to consider the applicability of the benefit-of-the-doubt doctrine in light of the Veteran's STRs not being of record; however, for the reasons set forth above, the evidence weighs against a finding that the Veteran's asthma is related to his military service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of asthma falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between asthma and the Veteran's active duty, service connection for asthma is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for asthma.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for asthma is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


